 1   Christopher C. McNatt, Jr. (SBN 174559)
     cmcnatt@scopelitis.com
 2   Megan E. Ross (SBN 227776)
     mross@scopelitis.com
 3   SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, LLP
     2 North Lake Avenue, Suite 560
 4   Pasadena, California 91101
     Tel: (626) 795-4700
 5   Fax: (626) 795-4790
 6   Angela S. Cash (Pro Hac Vice)
     acash@scopelitis.com
 7   Christopher J. Eckhart (Pro Hac Vice)
     ceckhart@scopelitis.com
 8   Alaina C. Hawley (SBN 309191)
     ahawley@scopelitis.com
 9   SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, P.C.
     10 West Market Street, Suite 1400
10   Indianapolis, Indiana 46204
     Tel: (317) 637-1777
11   Fax: (317) 687-2414
12   Attorney for Defendants,
     JOHN CHRISTNER TRUCKING, LLC,
13   JOHN CHRISTNER TRUCKING, INC.
14
                              UNITED STATES DISTRICT COURT
15
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
17
     CARLOS MORENO, an individual; on             Case No. 5:17-cv-02489-JGB-KK
18   behalf of himself and all others similarly
     situated,
19
           Plaintiff,                             STIPULATED PROTECTIVE ORDER
20
           v.                                     Date:
21                                                Time:
     JCT LOGISTICS, INC.; and DOES 1              Location: Riverside, Courtroom 1
22   through 10, inclusive,                       Judge:    Hon. Jesus G. Bernal
23         Defendant.
24
25
26
27
28
                                                  1
                                    STIPULATED PROTECTIVE ORDER
 1   1.    A.     PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential, proprietary,
 3   or private information for which special protection from public disclosure and from use
 4   for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
 5   parties hereby stipulate to and petition the Court to enter the following Stipulated
 6   Protective Order. The parties acknowledge that this Order does not confer blanket
 7   protections on all disclosures or responses to discovery and that the protection it affords
 8   from public disclosure and use extends only to the limited information or items that are
 9   entitled to confidential treatment under the applicable legal principles. The parties further
10   acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order
11   does not entitle them to file confidential information under seal; Civil Local Rule 79-5
12   sets forth the procedures that must be followed and the standards that will be applied
13   when a party seeks permission from the court to file material under seal.
14         B.     GOOD CAUSE STATEMENT
15         This action is likely to involve customer and pricing lists and other valuable
16   research, development, commercial, financial, technical and proprietary information for
17   which special protection from public disclosure and from use for any purpose other than
18   prosecution of this action is warranted. Such confidential and proprietary materials and
19   information consist of, among other things, confidential business or financial
20   information, customer pricing data, information regarding confidential business
21   practices, and other confidential research, development, or commercial information
22   (including information implicating privacy rights of third parties), information otherwise
23   generally unavailable to the public, or which may be privileged or otherwise protected
24   from disclosure under state or federal statutes, court rules, case decisions, or common
25   law. In addition, this action may involve the disclosure of private tax information.
26         Accordingly, to expedite the flow of information, to facilitate the prompt resolution
27   of disputes over confidentiality of discovery materials, to adequately protect information
28   the parties are entitled to keep confidential, to ensure that the parties are permitted
                                                  2
                                    STIPULATED PROTECTIVE ORDER
 1   reasonable necessary uses of such material in preparation for and in the conduct of trial,
 2   to address their handling at the end of the litigation, and serve the ends of justice, a
 3   protective order for such information is justified in this matter. It is the intent of the parties
 4   that information will not be designated as confidential for tactical reasons and that
 5   nothing be so designated without a good faith belief that it has been maintained in a
 6   confidential, non-public manner, and there is good cause why it should not be part of the
 7   public record of this case.
 8   2.     DEFINITIONS
 9          2.1    Action: This pending lawsuit, Carlos Moreno, an individual; on behalf of
10   himself and all others similarly situated v. JCT Logistics, Inc.; and Does 1 through 10,
11   inclusive, 5:17-cv-02489 JGB-KKx (C.D. Cal.).
12          2.2    Challenging Party: A Party or Non-Party that challenges the designation of
13   information or items under this Order.
14          2.3    “CONFIDENTIAL” Information or Items: Information (regardless of how
15   it is generated, stored or maintained) or tangible things that qualify for protection under
16   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
17   Statement.
18          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
19   support staff).
20          2.5    Designating Party: A Party or Non-Party that designates information or
21   items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
22          2.6    Disclosure or Discovery Material: All items or information, regardless of
23   the medium or manner in which it is generated, stored, or maintained (including, among
24   other things, testimony, transcripts, and tangible things), that are produced or generated
25   in disclosures or responses to discovery in this matter.
26          2.7    Expert: A person with specialized knowledge or experience in a matter
27   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
28   expert witness or as a consultant in this Action.
                                                     3
                                      STIPULATED PROTECTIVE ORDER
 1         2.8     House Counsel: Attorneys who are employees of a party to this Action.
 2   House Counsel does not include Outside Counsel of Record or any other outside counsel.
 3         2.9     Non-Party: Any natural person, partnership, corporation, association, or
 4   other legal entity not named as a Party to this action.
 5         2.10 Outside Counsel of Record: Attorneys who are not employees of a party to
 6   this Action but are retained to represent or advise a party to this Action and have appeared
 7   in this Action on behalf of that party or are affiliated with a law firm which has appeared
 8   on behalf of that party and includes support staff.
 9         2.11 Party: Any party to this Action, including all of its officers, directors,
10   employees, consultants, retained experts, and Outside Counsel of Record (and their
11   support staffs).
12         2.12 Producing Party: A Party or Non-Party that produces Disclosure or
13   Discovery Material in this Action.
14         2.13 Professional Vendors: Persons or entities that provide litigation support
15   services    (e.g.,   photocopying,   videotaping,     translating,   preparing   exhibits   or
16   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
17   their employees and subcontractors.
18         2.14 Protected Material: Any Disclosure or Discovery Material that is designated
19   as “CONFIDENTIAL.”
20         2.15 Receiving Party: A Party that receives Disclosure or Discovery Material
21   from a Producing Party.
22   3.    SCOPE
23         The protections conferred by this Stipulation and Order cover not only Protected
24   Material (as defined above), but also (1) any information copied or extracted from
25   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
26   Material; and (3) any testimony, conversations, or presentations by Parties or their
27   Counsel that might reveal Protected Material.
28         Any use of Protected Material at trial shall be governed by the orders of the trial
                                                  4
                                    STIPULATED PROTECTIVE ORDER
 1   judge. This Order does not govern the use of Protected Material at trial.
 2   4.    DURATION
 3         Even after final disposition of this litigation, the confidentiality obligations
 4   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
 5   in writing or a court order otherwise directs. Final disposition shall be deemed to be the
 6   later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
 7   and (2) final judgment herein after the completion and exhaustion of all appeals,
 8   rehearings, remands, trials, or reviews of this Action, including the time limits for filing
 9   any motions or applications for extension of time pursuant to applicable law.
10   5.    DESIGNATING PROTECTED MATERIAL
11         5.1    Exercise of Restraint and Care in Designating Material for Protection. Each
12   Party or Non-Party that designates information or items for protection under this Order
13   must take care to limit any such designation to specific material that qualifies under the
14   appropriate standards. The Designating Party must designate for protection only those
15   parts of material, documents, items, or oral or written communications that qualify so that
16   other portions of the material, documents, items, or oral or written communications that
17   qualify so that other portions of the material, documents, items, or communications for
18   which protection is not warranted are not swept unjustifiably within the ambit of this
19   Order.
20         Mass, indiscriminate, or routinized designations are prohibited. Designations that
21   are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
22   to unnecessarily encumber the case development process or to impose unnecessary
23   expenses and burdens on other parties) may expose the Designating Party to sanctions.
24         If it comes to a Designating Party’s attention that information or items that it
25   designated for protection do not qualify for protection, that Designating Party must
26   promptly notify all other Parties that it is withdrawing the inapplicable designation.
27         5.2    Manner and Timing of Designations. Except as otherwise provided in this
28   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
                                                  5
                                    STIPULATED PROTECTIVE ORDER
 1   ordered, Disclosure or Discovery Material that qualifies for protection under this Order
 2   must be clearly so designated before the material is disclosed or produced.
 3         Designation in conformity with this Order requires:
 4         (a)    for information in documentary form (e.g., paper or electronic documents,
 5   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
 6   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
 7   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
 8   portion or portions of the material on a page qualifies for protection, the Producing Party
 9   also must clearly identify the protected portion(s) (e.g., by making appropriate markings
10   in the margins).
11         A Party or Non-Party that makes original documents available for inspection need
12   not designate them for protection until after the inspecting Party has indicated which
13   documents it would like copied and produced. During the inspection and before the
14   designation, all of the material made available for inspection shall be deemed
15   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
16   copied and produced, the Producing Party must determine which documents, or portions
17   thereof, qualify for protection under this Order. Then, before producing the specified
18   documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
19   that contains Protected Material. If only a portion or portions of the material on a page
20   qualifies for protection, the Producing Party also must clearly identify the protected
21   portion(s) (e.g., by making appropriate markings in the margins).
22         (b)    for testimony given in depositions that the Designating Party identifies as
23   protected testimony. The Designating Party may identify the Disclosure or Discovery
24   Material as protected testimony either by stating so on the record, before the close of the
25   deposition or by notifying the other party in writing that the material is protected within
26   30 days of receiving the transcript of the deposition.
27         (c)    for information produced in some form other than documentary and for any
28   other tangible items, that the Producing Party affix in a prominent place on the exterior
                                                  6
                                   STIPULATED PROTECTIVE ORDER
 1   of the container or containers in which the information is stored the legend
 2   “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
 3   the Producing Party, to the extent practicable, shall identify the protected portion(s).
 4         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
 5   to designate qualified information or items does not, standing alone, waive the
 6   Designating Party’s right to secure protection under this Order for such material. Upon
 7   timely correction of a designation, the Receiving Party must make reasonable efforts to
 8   assure that the material is treated in accordance with the provisions of this Order.
 9   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
10         6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation
11   of confidentiality at any time that is consistent with the Court’s Scheduling Order.
12         6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution
13   process under Local Rule 37.1 et seq.
14         6.3    The burden of persuasion in any such challenge proceeding shall be on the
15   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
16   to harass or impose unnecessary expenses and burdens on other parties) may expose the
17   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
18   the confidentiality designation, all parties shall continue to afford the material in question
19   the level of protection to which it is entitled under the Producing Party’s designation until
20   the Court rules on the challenge.
21   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
22         7.1    Basic Principles. A Receiving Party may use Protected Material that is
23   disclosed or produced by another Party or by a Non-Party in connection with this Action
24   only for prosecuting, defending, or attempting to settle this Action. Such Protected
25   Material may be disclosed only to the categories of persons and under the conditions
26   described in this Order. When the Action has been terminated, a Receiving Party must
27   comply with the provisions of section 13 below (FINAL DISPOSITION).
28         Protected Material must be stored and maintained by a Receiving Party at a
                                                   7
                                    STIPULATED PROTECTIVE ORDER
 1   location and in a secure manner that ensures that access is limited to the persons
 2   authorized under this Order.
 3         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 4   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
 5   may disclose any information or item designated “CONFIDENTIAL” only to:
 6         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well as
 7   employees of said Outside Counsel of Record to whom it is reasonably necessary to
 8   disclose the information for this Action;
 9         (b)    the officers, directors, and employees (including House Counsel) of the
10   Receiving Party to whom disclosure is reasonably necessary for this Action;
11         (c)    Experts (as defined in this Order) of the Receiving Party to whom disclosure
12   is reasonably necessary for this Action and who have signed the “Acknowledgment and
13   Agreement to Be Bound” (Exhibit A);
14         (d)    the court and its personnel;
15         (e)    court reporters and their staff;
16         (f)    professional jury or trial consultants, mock jurors, and Professional Vendors
17   to whom disclosure is reasonably necessary for this Action and who have signed the
18   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19         (g)    the author or recipient of a document containing the information or a
20   custodian or other person who otherwise possessed or knew the information;
21         (h)    during their depositions, witnesses, and attorneys for witnesses, in the
22   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
23   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will not
24   be permitted to keep any confidential information unless they sign the “Acknowledgment
25   and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
26   Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
27   depositions that reveal Protected Material may be separately bound by the court reporter
28   and may not be disclosed to anyone except as permitted under this Stipulated Protective
                                                     8
                                    STIPULATED PROTECTIVE ORDER
 1   Order; and
 2         (i)     any mediator or settlement officer, and their supporting personnel, mutually
 3   agreed upon by any of the parties engaged in settlement discussions.
 4   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 5   IN OTHER LITIGATION
 6         If a Party is served with a subpoena or a court order issued in other litigation that
 7   compels disclosure of any information or items designated in this Action as
 8   “CONFIDENTIAL,” that Party must:
 9         (a)     promptly notify in writing the Designating Party. Such notification shall
10   include a copy of the subpoena or court order;
11         (b)     promptly notify in writing the party who caused the subpoena or order to
12   issue in the other litigation that some or all of the material covered by the subpoena or
13   order is subject to this Protective Order. Such notification shall include a copy of this
14   Stipulated Protective Order; and
15         (c)     cooperate with respect to all reasonable procedures sought to be pursued by
16   the Designating Party whose Protected Material may be affected.
17         If the Designating Party timely seeks a protective order, the Party served with the
18   subpoena or court order shall not produce any information designated in this action as
19   “CONFIDENTIAL” before a determination by the court from which the subpoena or
20   order issued, unless the Party has obtained the Designating Party’s permission. The
21   Designating Party shall bear the burden and expense of seeking protection in that court
22   of its confidential material and nothing in these provisions should be construed as
23   authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
24   from another court.
25   9.    A      NON-PARTY’S        PROTECTED         MATERIAL         SOUGHT        TO    BE
26   PRODUCED IN THIS LITIGATION
27         (a)     The terms of this Order are applicable to information produced by a Non-
28   Party in this Action and designated as “CONFIDENTIAL.” Such information produced
                                                 9
                                    STIPULATED PROTECTIVE ORDER
 1   by Non-Parties in connection with this litigation is protected by the remedies and relief
 2   provided by this Order. Nothing in these provisions should be construed as prohibiting a
 3   Non-Party from seeking additional protections.
 4         (b)      In the event that a Party is required, by a valid discovery request, to produce
 5   a Non-Party’s confidential information in its possession, and the Party is subject to an
 6   agreement with the Non-Party not to produce the Non-Party’s confidential information,
 7   then the Party shall:
 8                  (1)     promptly notify in writing the Requesting Party and the Non-Party
 9   that some or all of the information requested is subject to a confidentiality agreement with
10   a Non-Party;
11                  (2)     promptly provide the Non-Party with a copy of the Stipulated
12   Protective Order in this Action, the relevant discovery request(s), and a reasonably
13   specific description of the information requested; and
14                  (3)     make the information requested available for inspection by the Non-
15   Party, if requested.
16         (c)      If the Non-Party fails to seek a protective order from this court within 14
17   days of receiving the notice and accompanying information, the Receiving Party may
18   produce the Non-Party’s confidential information responsive to the discovery request. If
19   the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
20   information in its possession or control that is subject to the confidentiality agreement
21   with the Non-Party before a determination by the court. Absent a court order to the
22   contrary, the Non-Party shall bear the burden and expense of seeking protection in this
23   court of its Protected Material.
24   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
25         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
26   Protected Material to any person or in any circumstance not authorized under this
27   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
28   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
                                                   10
                                      STIPULATED PROTECTIVE ORDER
 1   all unauthorized copies of the Protected Material, (c) inform the person or persons to
 2   whom unauthorized disclosures were made of all the terms of this Order, and (d) request
 3   such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
 4   that is attached hereto as Exhibit A.
 5   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 6   PROTECTED MATERIAL
 7         When a Producing Party gives notice to Receiving Parties that certain inadvertently
 8   produced material is subject to a claim of privilege or other protection, the obligations of
 9   the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
10   This provision is not intended to modify whatever procedure may be established in an e-
11   discovery order that provides for production without prior privilege review. Pursuant to
12   Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
13   effect of disclosure of a communication or information covered by the attorney-client
14   privilege or work product protection, the parties may incorporate their agreement in the
15   stipulated protective order submitted to the court.
16   12.   MISCELLANEOUS
17         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
18   person to seek its modification by the Court in the future.
19         12.2 Right to Assert Other Objections. By stipulating to the entry of this
20   Protective Order no Party waives any right it otherwise would have to object to disclosing
21   or producing any information or item on any ground not addressed in this Stipulated
22   Protective Order. Similarly, no Party waives any right to object on any ground to use in
23   evidence of any of the material covered by this Protective Order.
24         12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
25   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
26   under seal pursuant to a court order authorizing the sealing of the specific Protected
27   Material at issue. If a Party’s request to file Protected Material under seal is denied by the
28   court, then the Receiving Party may file the information in the public record unless
                                                  11
                                    STIPULATED PROTECTIVE ORDER
 1   otherwise instructed by the court.
 2   13.   FINAL DISPOSITION
 3         After the final disposition of this Action, as defined in paragraph 4, within 60 days
 4   of a written request by the Designating Party, each Receiving Party must return all
 5   Protected Material to the Producing Party or destroy such material. As used in this
 6   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 7   summaries, and any other format reproducing or capturing any of the Protected Material.
 8   Whether the Protected Material is returned or destroyed, the Receiving Party must submit
 9   a written certification to the Producing Party (and, if not the same person or entity, to the
10   Designating Party) by the 60 day deadline that (1) identifies (by category, where
11   appropriate) all the Protected Material that was returned or destroyed and (2) affirms that
12   the Receiving Party has not retained any copies, abstracts, compilations, summaries or
13   any other format reproducing or capturing any of the Protected Material. Notwithstanding
14   this provision, Counsel are entitled to retain an archival copy of all pleadings, motion
15   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
16   deposition and trial exhibits, expert reports, attorney work product, and consultant and
17   expert work product, even if such materials contain Protected Material. Any such archival
18   copies that contain or constitute Protected Material remain subject to this Protective Order
19   as set forth in Section 4 (DURATION).
20   14.   Any violation of this Order may be punished by any and all appropriate measures
21   including, without limitation, contempt proceedings and/or monetary sanctions.
22
23
24
25
26
27
28
                                                  12
                                    STIPULATED PROTECTIVE ORDER
 1         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2
 3   Dated: January 212020                HAFFNER/$:3&
 4
                                             /s/ Graham Lambert
 5                                           Joshua H. Haffner,
                                             Graham Lambert
 6                                           Attorneys for Plaintiff and
                                             all others similarly situated
 7
 8   Dated: January 21 2020                 SCOPELITIS, GARVIN, LIGHT, HANSON &
                                             FEARY, P.C.
 9
                                             /s/ Angela S. Cash
10                                           Angela S. Cash
                                             Attorney for Defendant
11                                           JOHN CHRISTNER TRUCKING, LLC
                                             JOHN CHRISTNER TRUCKING, INC.
12
13         In accordance with Local Rule 5-4.3.4(a)(2)(i), I, Angela S. Cash, hereby attest
14   that Plaintiff’s counsel, Joshua H. Haffner and Graham Lambert, concur in the filing of
15   this Stipulation and have authorized the filing of this Stipulation.
16
                                             /s/ Angela S. Cash
17                                           Angela S. Cash
18
19         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED
20
21   DATED: January 21, 2020
22                                                  Honorable Kenly Kiya Kato
                                                    United States Magistrate Judge
23
24
25
26
27
28
                                                  13
                                    STIPULATED PROTECTIVE ORDER
 1                                              EXHIBIT A
 2                                    AGREEMENT TO BE BOUND
 3
 4            I,                                          [print or type full name], of
 5                                   [print or type full address], declare under penalty of perjury
 6   that I have read in its entirety and understand the Protective Order that was issued by the
 7   United States District Court for the Central District of California on
 8   [date] in the case of Carlos Moreno, an individual; on behalf of himself and all others
 9   similarly situated v. JCT Logistics, Inc.; and Does 1 through 10, inclusive, 5:17-cv-02489
10   JGB-KK. I agree to comply with and to be bound by all the terms of this Protective Order,
11   and I understand and acknowledge that failure to so comply could expose me to sanctions
12   and punishment for contempt. I solemnly promise that I will not disclose in any manner
13   any information or item that is subject to this Stipulated Protective Order to any person
14   or entity except in strict compliance with this Order.
15            I further agree to submit to the jurisdiction of the United States District Court for
16   the Central District of California for the purpose of enforcing this Stipulated Protective
17   Order, even if such enforcement proceedings occur after termination of this action.
18            I hereby appoint                                         [print or type full name], of
19                                               [print or type full address and telephone number],
20   as my California agent for service of process in connection with this action or any
21   proceedings related to enforcement of this Stipulated Protective Order.
22   Date:
23   City and State where sworn and signed:
24   Printed name:
                 [printed name]
25
     Signature:
26                     [signature]
27
     4847-6057-3540, v. 12
28
                                                     14
                                        STIPULATED PROTECTIVE ORDER
